   Case 2:19-cv-00731-MHT-SRW Document 4 Filed 10/04/19 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE MOODY, JR.,                )
                                  )
     Plaintiff,                   )
                                  )
     v.                           )         CIVIL ACTION NO.
                                  )           2:19cv731-MHT
JD HAMILTON PROPERTIES,           )
LLC,                              )
                                  )
     Defendant.                   )

                               ORDER

    It is ORDERED that plaintiff’s motion for leave to

proceed in forma pauperis (doc. no. 2) is granted.

    DONE, this the 4th day of October, 2019.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
